 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Pacific Furniture, Inc. and International Long-shoremen's and Warehousemen's Union, Local 142.Case 37-CA-1485March 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on August 8, 1978,' by Inter-national Longshoremen's and Warehousemen'sUnion, Local 142, herein called the Union, and dulyserved on South Pacific Furniture, Inc., herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 20, issued a complaint on September 14, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charges, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 19, 1978, fol-lowing a Board election in Case 37-RC-2384, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate2and that, commencingon or about May 16, 1978, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 25, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint. Respondent admitsthat it meets the Board's jurisdictional standards andthat the Union is a labor organization within themeaning of the Act. Respondent denies that a fairand impartial election was conducted on December23, 1977, and that the Union was properly certified.Respondent denies that it is under any lawful obliga-tion to provide the Union with the requested informa-tion and material. Respondent admits the allegationthat it refused, and continues to refuse, to meet andA first amended charge was filed by the Union on September 8, 1978.2 Official notice is taken of the record in the representation proceeding,Case 37-RC-2384. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Elecirosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co, v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.bargain with the Union as the collective-bargainingrepresentative, but denies the conclusory 8(a)(5) and(1) allegations. Respondent alleges that the Board'sfailure and refusal to afford it a fair and impartialhearing on the alleged misconduct of the Union wereimproper as a matter of law and that therefore thecomplaint should be dismissed.On November 8, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 28,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis of certain preelec-tion conduct by the Union which Respondent allegesimproperly influenced the results of the election.' Re-spondent further contends that the changed circum-stances since the Board's certification require a hear-ing.4Review of the record herein reveals that in Case37-RC-2384 the petition was filed by the Union onOctober 4, 1977. On November 14, 1977, a Stipula-tion for Certification Upon Consent Election was ap-proved by the Acting Regional Director, and the elec-tion was conducted on December 23, 1977. OnDecember 28, 1977, Respondent filed timely objec-tions to the election, which the Regional Directoroverruled in their entirety on January 25, 1978. Pur-suant to timely exceptions to the Regional Director'sreport on objections, on April 19, 1978, the BoardMore particularly, Respondent alleges that the Union engaged in im-proper electioneering when its observer stated, "Come on and vote, exerciseyour power," after the polls had opened. The Regional Director concludedthat the statement did not constitute electioneering, and the Board agreed,citing General Shoe Corporation, 77 NLRB 124 (1948). and Milchem Inc.,170 NLRB 362 (1968).4 Respondent states that "[slince the date of the Board's decision in theunderlying representation case, substantial changes have occurred with re-spect to [its] operations." Respondent alleges that, for economic reasons, itwas forced to relocate its operations to a new facility which lacks the essen-tial equipment and sources needed to continue its operations at the samescale. As a result, Respondent alleges it was forced to lay off all of its em-ployees except one and it is uncertain as to when they will be recalled.Respondent contends that these changed circumstances require that a hear-ing be conducted to determine the validity of the Board's certification andRespondent's bligation to bargain.241 NLRB No. 89488 SOUTH PACIFIC FURNITURE, INC.issued a Decision and Certification of Representative(not published in bound volumes), in which itadopted the Regional Director's findings and recom-mendations and certified the Union as the exclusivebargaining representative of the employees in the ap-propriate unit.5On or about May 16, 1978, the Union requestedRespondent to bargain with the Union as the exclu-sive representative of all employees in the appropriateunit with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment. On or about May 16, 1978, and thereafter, Re-spondent refused, and has continued to refuse, tobargain collectively with the Union as the exclusiverepresentative of all the employees in the appropriateunit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.7On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Hawaii corporation with its princi-pal office located at Ewa Beach, Hawaii, has been, atall times material herein, engaged in the business ofmanufacturing of furniture on the island of Oahu.In overruling Respondent's objections, the Board necessarily found thatthere were no issues of fact or law warranting a hearing.6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).'Since the new building is in the same geographical area as the old oneand the "substantial changes" alleged by Respondent did not materiallyaffect the community of interest of the unit, we find the unit is appropriatefor bargaining purposes. See The Ritling Corporation, 203 NLRB 355 (1973).We also note that Respondent's president, Henry Au Hoy, admits in hisaffidavit that Respondent plans to rehire its laid-off employees, and, accord-ingly, we find that Respondent has not permanently eliminated the bargain-ing unit. Cf. Sylvania Electric Products, Inc., 122 Nl RB 201 (1958).During the past calendar year, Respondent sold andshipped goods valued in excess of $50,000 to pointslocated outside the State of Hawaii. During the same12 months, Respondent purchased and receivedgoods and materials valued in excess of $50,000 frompoints and places located outside the State of Hawaii.We find on the basis of the foregoing that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDInternational Longshoremen's and Warehouse-men's Union, Local 142, is a labor organizationwithin the meaning of Section 2(5) of the Act.II11. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of the Employer employed at itsEwa Beach, Hawaii location: excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn December 23, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on April 19, 1978, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about May 16, 1978, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 16, 1978, and continuing at all times thereafter489 1)1( ISI()NS ()I NAItI()NAI I.()BOR RI.A I IONS B()ARI)to date, Respondent has refused, and conti nues to re-fuse, to recognize and bargain with thie Ulnion as tileexclusive representative for collective hargainin otall employees in said unit.Accordingly, we find that Respondent has. sinceMay 16. 1978, and at all times thereafor, refused tobargain collectively with the l;ion as the exclusiverepresentative of' the employees in the appropriateunit and that, hby such ref'usal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the neaning g of Section 8(a)(5) and (I) of theAct. We fuirther ind that. h reft'sirig to fulrnish tileUnion with requested data and intrimation pertain-ing to rates of pay, wages, hours and thel ternis alldconditions of employment of unit employees, Respon-dent has engaged in alnd is engaging in untfair laborpractices within the meaniing of' Section 8(a)( I ) and(5) of the Act.IV. ill il It (l O IIIL. NIAIR ABOR PRA( I ( SI PON (()NIMIFR( The activities of Respondent set ftorth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close. intiliate.and substantial relationship to trade, traffic, aid comn-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. TIMt RI xtMt)Yllaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if' an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultr ('onmpatnv, Inc.. 136 NLRB785 (1962): C'omerce (ortpatyl d/h/a .inlar Hotel,140 NLRB 226. 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964); BurntenConstruction Cormpany, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:C ()N( I SI ()NS () lxwAI. South 'acific Furniture. Inc., is an employer en-gaged in commerce xwithin the meaning oft' Section2(6) and (7) of the Act.2. I nternational I ongshiornienll's anid Warehouse-men's lUnion Iocal 142, is a labor organizationwithin the micaling of Section 25) of' the Act.3. AII employees of the nimploer employed at itsE'iwa Beach. [laxvaii. location, excluding all officeclerical employees. prolessional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate lor the purposes of collective bar-gaining within the meaning otf Section 9(b) of the Act.4. Since April 19, 1978. the above-named labor or-ganizationI has been a;id now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit ftor the purpose of collectivebargaining within the meaninig of Section 9(a) of theAct .5. By refusinig on or about May 16, 1978, and at alltimes thereafter, to bargain collectively with theabove-narmed labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit. Respondent has en-gaged in and is engaging in untfir labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing to furnish the Union with requesteddata and information pertaining to rates of pay.wages, hours, and other terms and conditions of em-ployment of unit ernploees. Respondent has engagedin and is engaging in unf'ir labor practices within themeaning of' Section 8a)(5) of the Act.7. By the atoresaid reftisal to bargain. Respondenthas interfered with, restrained, and coerced, and isintelrferilig with, restraininig, and coercing. employeesin the exercise of' the rights guaranteed to them inSection 7 of the Act and thereby has engaged in andis engaging in uitair labor practices within the mean-ing of Section 8a)( I ) of the Act.8. The aoresaid unfailr labor practices are unfairlabor practices affecting commnierce within the mean-ing of' Section 2(6) and (7) of' the Act.ORDERPursuant to Section IO(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,South Pacific Furniture. Inc.. Ewa Beach, Hawaii, itsofficers, agents, successors, and assigns, shall:1. ('ease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms and con-ditions of employment ith International Longshore-men's and Warehousemen's Union, Local 142, as the490 S(t I i '\(t t( I R I i1\( excltlsivJ hargiilillg rprlesenlttixte of ils cplloNesin tie tflloxvinlg alpproprialte unit:A\ll Cilplo,,cc, of1 tlhc I1ploc1 N 1l c hil cd at ilslksa eaci .,a\\kani locartion: e\tixclug all officeclerical ei ploN\es prtcsss. lossi l cIiplo\ C\s.guards ;Ills irs s detlined in tlh Act.(h) Refusing to turnish the aIho,\c-llanld labor or-gallilZatioll ith data and intormatlllion pertainin torates of pa\ wages. hours. and other teIms and on-ditions of enmplo.mit lt tile ciiploxcs in tilh aorc-said hargaining nit11.(c) In a like or related mann;er. interterin.ig itlrcstlaining, orl coolill CillploSccs i te C\Crcis o'the rights guaranteed them in Sectionl 7 of the Act.2. l';ake tile fotllo\vinei affirmiatixe action, \ hich theBoard finds \kill etfectuate the policies of the Act:(a) Upon request bargain \itlh thle abo,,c-nanCdllabor organization as the exclusive lrepresetnt;ativCe ofall elmplorees in the atoresaid appropi;ate unit withrespect to rates of' pa. wages, hours, and other terlmsand conditions of cimplor llent ad, it'll Iunderstand-ing is reached, enibod sIuch unitderstaniling in signed agreemlent.(h) urnish the ahbov-c-nallld labor orilani/atlonwith the requested data ;nd inf;,mationi pertaiining torates of pa, .waiges. hourl,. land oilrll ternis and con-ditions of' cnplo nimcnl ot the employees in the afre-said bargaining unit.(c) Post at its l'a Beach. Hawaii place of' busi-ness copies of the attached notice niarked -Xppen-dix."'' (Copies of' said notice. on tormiis provided hb theRegional Director fbr Region 20, afier bhei ig dul!signed hy Respondent's repre.entIatixc, shall beposted h\ Respondent iniedlialtelN upon receiptthereof, and he maintained bh it for 6(( consecutiveda\s thereafter, in conspicuous places includilin allplaces here notices to emploees are customaril\posted. Reasonable steps shall he taken bh Respon-1) tI ( Ci C ltI t hi t i tIIs I (r I i s rI itci [ t I l 1Cl ( L ill It I LraltOi Stets(' irlt ol Ap ls the wd HI te 1oli-. I jetld. 1 2i i ',*le td ()rdel theNalion.al I ihbl Re.htiolns Board" shlil rd ' sted Piurtlit .I JdgaillentI the I iled State ( Olil A iins l i lnlnf .nn .tL/ ()rel el the Nallo illabl Relatiins B-lddent to insur e that said notices are not altered de-taced. or covered bh ally other material.(d) Notil't the Retional [)irector fr Region 2(1, inwriting. \\ thill 2() dals roml the date of' this Order,\ halt step,, h1ve been tken to (com1pl herecxith.AlPIN I)IX\(II I]' lS l ) oYIISP(sI I-I) 1' ()RD R (iI IIINAII(N,\I l AI(IR R I IlIONS B)\RI)A\i Agcen) o' the iinitted States ( olvr irnlen tWi \xill t No refuse to aruain collectivel\concerning rates otf pas, \rIages hours, and otherterms andl conditions of employment uith Inter-national [ ongshoremen's and Warehousemen'sI nion. l.ocal 142. as the exclusive representativeof the emnployees in the bargaining unit describedbelow.WI- \vit 1 NIt i 1ann like or related mannerinlterfeire with, restrain. or coerce tour employeesin the exercise of the rights guaranteed them bhSection 7 of' the Act.WI' \x II I urnish the abhove-named I lion withthe data and ino1rmation it requested pertainingto rates of pa;i, wages, hours. and other termsand conditions of eriploN ment of the employeesin the bargaining unit described below.Wi'' ti, upon request, bargain with theabove-nla med I iionl. as the exclusive representa-tixe oft all emploNees in the bargaining unit de-scribed elox,. ith respect to rates of pas.x\ ages. hours. aind other terms andl conditions ofemnlo\nientl aind, if an understanding is reached.Cmbndl \ such Ulnderstanding in a signed agree-mei. 1 lhe bargaining unit is:AII cmplo cs of the Emploer eniploNed at its1\% a Beach, l la\ aii location: excluding all of-fice clerical enmplo\ees proftessional emplo)-cs., guards anid superisors as defined in theAct.So()t 111ii I \(11I( I[t RNItR I(.491